The substance of the first request (a) was that if the "placing" of Jane Coe with the several persons with whom she lived in Ridgefield, Danbury and Fairfield, as set forth in the request "was for their own convenience in distributing among themselves the care and expense to them of her existence, and was intended to be only temporary and not with a view to a permanent abode with either one of them," she did not acquire a settlement in Fairfield by remaining there four years without becoming chargeable.
This request in substance the court complied with. The jury were distinctly told (1) that unless her residence in Ridgefield and Danbury was a permanent as distinguished from a mere temporary one, that she was not an "inhabitant" of either of those towns within the meaning of § 3288 of the General Statutes; and (2) that unless her residence in Fairfield for four years was of this same nature, she could gain no legal settlement there.
Having thus charged the request in substance, the court was not bound to charge it in the very words of the request.
The further claim of the defendant, that the charge as given upon this point was erroneous, is without foundation; indeed this claim is not even mentioned in the defendant's brief.
The court charged, in substance, that if during her four years' residence in Fairfield Jane Coe was supported by herself or by friends without aid from Fairfield, she had maintained herself without becoming chargeable to that town, within the meaning of the statute. The defendant objects to this charge. It claims that if she was wholly or in part *Page 52 
supported by friends she did not "maintain" herself within the meaning of the statute. This claim overlooks or disregards the controlling words of the statute, "without becoming chargeable to such town." These words mean "without subjecting the town to actual expense" for her support during the four years. Beacon Falls v. Seymour, 44 Conn. 210,217; Norwich v. Saybrook, 5 id. 384, 387. The fact that others may have gratuitously or otherwise contributed, wholly or in part, to her support, is of no consequence. Lebanon v.Hebron, 6 Conn. 45, 47; Colchester v. Lyme, 13 id. 274, 279;Plymouth v. Waterbury, 31 id. 515. Under the circumstances of this case, where not claim was made or apparently could be made that the parties who contributed to Jane Coe's support in Fairfield were not acting in so doing in good faith, the charge in question was correct.
The defendant requested the court to charge that if Jane Coe "did not possess sufficient intelligence and will to choose a home for herself, she was legally incapable of acquiring a settlement" in Fairfield by commorancy. The court charged in effect that such want of intelligence and will if true would not of itself prevent her from acquiring such a settlement.
We are of opinion that the court did not err in refusing to charge as requested, nor in charging as it did. That an inhabitant of one town in this State, though non composmentis, is capable of acquiring a settlement in another town of this State by commorancy, was expressly decided in Plymouth
v. Waterbury, supra. That case has never been overruled, nor questioned so far as we know, and it is decisive in favor of the charge as given. The word "inhabitant" in § 3288 of the General Statutes does not mean a settled inhabitant; it means a resident citizen who has his home and place of dwelling in a town. New Haven v. Bridgeport, 68 Conn. 588, and cases therein cited. If, then, in this sense of the word, Jane Coe when she went to Fairfield was an "inhabitant" of either Ridgefield or Danbury, she was legally capable of acquiring a settlement in Fairfield by commorancy, even if non compos mentis.
In the argument before this court the defendant claimed *Page 53 
that a non compos mentis citizen, domiciled in another State, could not become an "inhabitant" (as that word is defined in New Haven v. Bridgeport, supra) of a town in this State by having a permanent home in such town; and that for this reason Jane Coe was not an inhabitant of Ridgefield or Danbury when she first went to Fairfield. It may be that there is a difference between the capacity of a person non composmentis to change his domicil from one town in this State to another town in this State, under our pauper laws, and his capacity to change his domicil from one State to another; but that question is not before us upon this appeal, and upon it we express no opinion, because it was not made nor decided in the trial court. It was not made in either of the requests to charge the jury. The first related solely to the question whether the residence of the pauper in Ridgefield, Danbury or Fairfield, was of a permanent or only of a temporary nature, and the jury were correctly instructed as to this. The second request related solely to the question whether any personnon compos mentis could by commorancy acquire a settlement in a town in this State, and upon this point also the jury were properly instructed. Upon the record it nowhere appears that the point taken upon argument before this court was either made or decided in the trial court; and upon that record we think the court did not err in failing to take notice of it or in failing to instruct the jury in regard to it.
   There is no error.
In this opinion the other judges concurred.